            Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 1 of 45



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

  TRENCHANT BLADE                              §
  TECHNOLOGIES LLC                             §
                                               §
            Plaintiff,                         §
                                               § Case No. 6:21-cv-67
  v.                                           §
                                               § JURY TRIAL DEMANDED
  SAMSUNG AUSTIN                               §
  SEMICONDUCTOR, LLC;                          §
  SAMSUNG ELECTRONICS CO.,                     §
  LTD.;                                        §
  SAMSUNG ELECTRONICS                          §
  AMERICA, INC.;                               §
  and SAMSUNG SEMICONDUCTOR,                   §
  INC.,                                        §
            Defendants.

                     COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Trenchant Blade Technologies LLC (“Trenchant”), by and through its

attorneys, for its Complaint against Defendants Samsung Electronics Co., Ltd.

(“SEC”), Samsung Electronics America, Inc. (“SEA”), Samsung Semiconductor, Inc.

(“SSI”), and Samsung Austin Semiconductor, LLC (“SAS”) (collectively, “Samsung”),

and demanding trial by jury, hereby alleges, on information and belief with regard to

the actions of Samsung and on knowledge with regard to its own actions, as follows:

                           I.     NATURE OF THE ACTION

       1.        This is an action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting

from Defendants’ unauthorized use, sale, and offer to sell in the United States, of

products, methods, processes, services and/or systems that infringe Plaintiff’s United

States patents, as described herein.
              Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 2 of 45




         2.       Defendants, individually and collectively as a single business entity,

manufacture, provide, use, sell, offer for sale, import, and/or distribute infringing

products and services, and encourages others to use their products and services in an

infringing manner, as set forth herein.

         3.       Plaintiff seeks past and future damages and prejudgment and post-

judgment interest for Defendants’ infringement of the Asserted Patents, as defined

below.

                                      II.   PARTIES

         4.       Plaintiff Trenchant Blade Technologies LLC is a limited liability

company organized and existing under the laws of the State of Texas, with its

principal place of business located at 5204 Bluewater Drive, Frisco, Texas 75036.

         5.       Trenchant is the owner of the entire right, title, and interest of the

Asserted Patents, as defined below, including the right to sue for and collect past,

present, and future damages and to seek and obtain injunctive or any other relief for

infringement.

         6.       Defendant Samsung Electronics Co., Ltd. is a Korea corporation with its

principal place of business at 129 Samsung-Ro Yeongtong-gu, Gyeonggi-do 16677

Suwon-Shi, Republic of Korea. SEC may be served pursuant to FED. R. CIV. P. 4(f)(1).

         7.       Defendant Samsung Electronics America, Inc. is a New York

corporation with its principal place of business at 85 Challenger Rd., Ridgefield Park,

New Jersey 07660. SEA is a wholly owned subsidiary of SEC. SEA may be served




                                              2
           Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 3 of 45




through its registered agent CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas 75201.

      8.       SEA is registered to do business in the State of Texas and has been since

at least June 10, 1996.

      9.       Defendant Samsung Semiconductor, Inc. is a California corporation

with its principal place of business at 3655 North First Street, San Jose, California

95134. SSI is a wholly owned subsidiary of SEA. SSI may be served through its

registered agent National Registered Agents, Inc., 1999 Bryan St., Ste 900, Dallas,

Texas 75201.

      10.      SSI is registered to do business in the State of Texas and has been since

at least December 31, 1985.

      11.      Defendant Samsung Austin Semiconductor, LLC is a Delaware

corporation with its principal place of business at 12100 Samsung Blvd., Austin,

Texas 78754. SAS is a wholly owned subsidiary of SSI. SAS may be served through

its registered agent CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.

      12.      SAS is registered to do business in the State of Texas and has been since

at least August 5, 2005.

      13.      SEC exercises direction and control over the performance of SEA, SSI,

and SES. SEA exercises direction and control over the performance of SSI and SES.

SSI exercises direction and control over the performance of SAS. Alternatively,




                                            3
            Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 4 of 45




Defendants form a joint business enterprise such that the performance by one

Defendant is attributable to each other Defendant.

       14.      SEC, SEA, SSI, and SAS, individually and collectively as a common

business enterprise, conduct business operations in the Western District of Texas at

facilities located at least at 12100 Samsung Blvd., Austin, Texas 78754 (“Austin

office”).

       15.      SEC, SEA, SSI, and SAS, individually and collectively as a common

business enterprise, develop, sell, and/or market Samsung products pertinent to this

Complaint in the Western District of Texas and throughout the State of Texas, at

Samsung’s Austin office and through authorized sellers and sales representatives

such as: AT&T Store at 4330 W Waco Drive, Waco, TX 76710; Verizon Authorized

Retailer at 2812 W Loop 340, Suite# H-12, Waco, TX, 76711; Best Buy at 4627 S Jack

Kultgen Expy., Waco, TX 76706; and Amazon.com.

                         III.   JURISDICTION AND VENUE

       16.      This is an action for patent infringement which arises under the patent

laws of the United States, in particular, 35 U.S.C. §§ 271, 281, 283, 284, and 285.

       17.      This Court has exclusive jurisdiction over the subject matter of this

action under 28 U.S.C. §§ 1331, 1332, and 1338(a).

       18.      This Court has personal jurisdiction over Defendants in this action

pursuant to due process and/or the Texas Long Arm Statute, by virtue of at least the

substantial business each Defendant conducts in this forum, directly and/or through

intermediaries, including but not limited to: (1) having committed acts within the




                                            4
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 5 of 45




Western District of Texas giving rise to this action and having established minimum

contacts with this forum such that the exercise of jurisdiction over each Defendant

would not offend traditional notions of fair play and substantial justice; (2) having

directed its activities to customers in the State of Texas and this District, solicited

business in the State of Texas and this District, transacted business within the State

of Texas and this District and attempted to derive financial benefit from residents of

the State of Texas and this District, including benefits directly related to the instant

patent infringement causes of action set forth herein; (3) having placed their products

and services into the stream of commerce throughout the United States and having

been actively engaged in transacting business in Texas and in this District; and (4)

either individually, as members of a common business enterprise, and/or in

conjunction with third parties, having committed acts of infringement within Texas

and in this District.

      19.    Defendants have committed and continue to commit acts of

infringement in this District directly and through third parties by, among other

things, making, selling, advertising (including through websites), offering to sell,

distributing, and/or importing products and/or services that infringe the Asserted

Patents as defined below.

      20.    Each Defendant has, directly or through its distribution network,

purposefully and voluntarily placed infringing products in the stream of commerce

knowing and expecting them to be purchased and used by consumers in Texas.

      21.    Each Defendant has committed direct infringement in Texas.




                                           5
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 6 of 45




      22.    Each Defendant has committed indirect infringement based on acts of

direct infringement in Texas.

      23.    Each Defendant has transacted, and as of the time of filing of the

Complaint, continues to transact business within this District.

      24.    Defendants derive substantial revenues from their infringing acts in

this District, including from their manufacture and sale of infringing products in the

United States.

      25.    Venue is proper against SEC in this District pursuant to 28 U.S.C. §

1391(c)(3) because SEC is a foreign corporation not resident in the United States and

venue is proper in any district against a foreign corporation.

      26.    Venue is proper against SEA, SSI, and SAS in this District pursuant to

28 U.S.C. § 1400(b) because each has committed acts of infringement in this District

and each maintains a regular and established place of business in this District, at

least at Samsung’s Austin office.

                 IV.    COUNTS OF PATENT INFRINGEMENT

      27.    Plaintiff alleges that Defendants have infringed and continue to infringe

the following United States patents (collectively, the “Asserted Patents”):

         United States Patent No. 6,720,619 (the “’619 Patent”) (Exhibit A)
         United States Patent No. 7,056,821 (the “’821 Patent”) (Exhibit B)
         United States Patent No. 7,494,846 (the “’846 Patent”) (Exhibit C)

                             COUNT ONE
                  INFRINGEMENT OF U.S. PATENT 6,720,619

      28.    Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.



                                           6
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 7 of 45




      29.      The ’619 Patent, entitled “SEMICONDUCTOR-ON-INSULATOR CHIP

INCORPORATING            PARTIALLY-DEPLETED,            FULLY-DEPLETED,           AND

MULTIPLE-GATE DEVICES,” was filed on December 13, 2002 and duly and legally

issued by the United States Patent and Trademark Office on April 13, 2004.

      30.      The ’619 Patent claims patent-eligible subject matter and is valid and

enforceable.

                      Technical Description and Background

      31.      The ’619 Patent is directed to field effect transistors. Transistors are

semiconductor devices that are formed on wafers, which are made by foundries.

Wafers contain multiple chips which are designed by chip designers. Individual chips

are cut from wafers and packaged. Those chips go into a variety of consumer products,

such as smartphones, tablets, personal computers, and automobile parts and

components.

      32.      Specifically, the ’619 Patent claims an improved partially depleted

silicon-on-insulator device design. The ’619 Patent notes that, while “remarkable

progress has recently been achieved in PD-SOI technology[,] significant design

burden is faced by its users because of floating body effects. In PD-SOI devices, charge

carriers generated by impact ionization near the drain/source region accumulate near

the source/drain region of the transistor. When sufficient carriers accumulate in the

floating body, which is formed right below the channel region, the body potential is

effectively altered. Floating body effects occur in PD-SOI devices because of charge

build-up in the floating body region. This results in kinks in the device current-




                                           7
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 8 of 45




voltage (I-V) curves, thereby degrading the electrical performance of the circuit. In

general, the body potential of a PD-SOI device may vary during static, dynamic, or

transient device operation, and is a function of many factors like temperature,

voltage, circuit topology, and switching history. Therefore, circuit design using PD-

SOI devices is not straightforward, and there is a significant barrier for the adoption

of PD-SOI technology or the migration from bulk-Si design to PD-SOI design.” ’981

Patent, 1:40-60. The ’619 Patents notes several “traditional” ways exist to suppress

floating body effects but faults multiple shortcomings that exist with these methods.

’619 Patent, 1:61-2:32.

      33.    The ’619 patent improves upon the prior art by disclosing a new

technology “for implementing FD-SOI devices not by reducing the silicon body

thickness, but by rearranging the planar transistor geometry, channel length, or

channel width.” ’619 Patent, 3:46-56. The inventive device is produced “on a silicon

layer having a thickness in the range of 10 angstroms to 2000 angstroms” using a

“new method [that] maintains the manufacturing simplicity of the PD-SOI

technology, and benefits from FD-SOI's and FinFET's immunity to floating-body

effects, thus greatly lowering the design and manufacturing entry barrier for SOI

technology.” Id.

      34.    A chip designer designs its own chips that go into consumer products. A

“fabless” chip designer uses and/or contracts with foundries to manufacture chips. A

foundry manufactures chips for its customers, which may include chip customer

companies. A chip customer company then incorporates those chips into its consumer




                                          8
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 9 of 45




products. For example, Samsung is a foundry, chip designer, and consumer product

company. Samsung has several large foundry customers including U.S.-based

companies and companies with ties to and/or offices in Texas.

      35.    Samsung owns and operates fabrication facilities in Korea and the U.S.,

including but not limited to a facility in Austin, Texas (S2-line), which manufacturers

at least some of the ’619 Accused Products, as defined below. See Ex. E (Overview of

Samsung     Austin   Semiconductor,       https://www.samsung.com/us/sas/Company/

History).

                                Direct Infringement

      36.    Defendants, individually and collectively as a common business

enterprise and without authorization or license from Plaintiff, have been and are

directly infringing the ’619 Patent, either literally or equivalently, as infringement is

defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), designing, manufacturing, importing, distributing, selling, and offering for

sale chips, processors, and other electronic devices and products that infringe one or

more claims of the ’619 Patent. Defendants are thus liable for direct infringement

pursuant to 35 U.S.C. § 271.

      37.    Exemplary infringing products include but are not limited to Samsung

processors and chips made by or incorporating Samsung’s bulk FinFET technologies,

such as its 14nm, 11nm, 10nm, 8nm, 7nm, and 5nm bulk FinFET technologies,

including but not limited to the 14LPU, 11LPP, 10LPE, 10LPP, 10LPU, SLPP, and

7LPP nodes and similar Samsung products employing the ’619 Patent. Exemplary




                                           9
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 10 of 45




infringing products also include but are not limited to processors and chips

incorporating the FinFET technology, including but not limited to the Samsung

Exynos 5 Octa processor, Samsung Exynos 5430 processor, Samsung Exynos 7 Octa

processor, Samsung Exynos 7270 processor, Samsung Exynos 7420 Octa chip,

Samsung Exynos 7872 processor, Samsung Exynos 7 Dual processor, Samsung

Exynos 8 Octa processor, Samsung Exynos 8890 processor, Samsung Exynos 8 Octa

processor, Samsung Exynos 7 Series processor, Samsung Exynos 9610 processor,

Samsung Exynos 9 Series processor, Samsung Exynos 8895 processor, Samsung

Exynos 9810 processor, Samsung Exynos 9825 processor, and similar Samsung chips

processors, products, and devices made using the FinFET process and technology

and/or employing the ’619 Patent, as well as all consumer products and electronic

devices that incorporate the FinFET chips, including but not limited to smartphones

such as the Galaxy A7, Galaxy Tab S2, Galaxy S6, Galaxy S6 Edge, Galaxy S6 Active,

Galaxy S6 Edge+, Galaxy J5 Prime, Galaxy S8, Galaxy S8 Active, Galaxy S8+, Galaxy

S9, Galaxy S9+, Galaxy Note 5, Galaxy Note 8, and Galaxy Note 9, computers such

as the Samsung Chromebook 2, Chromebook Plus V2, Chromebook Plus V2,

Chromebook 4, Chromebook 4+, Galaxy Tab S7, Notebook 7, Notebook 9, Galaxy Tab

S6, Galaxy Book Flex, Galaxy Book Ion, and Galaxy Book S, tablets such as the

Galaxy Tab Active2, Galaxy Tab S2, and Galaxy Tab A 10.1, smartwatches such as

the Gear Sport, Gear S3 frontier, and Gear S3 classic, automotive products such as

the Exynos Auto for vehicles, all foundry products employing the ’619 Patent

manufactured by Samsung for third parties, and similar Samsung products




                                        10
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 11 of 45




employing the ’619 Patent. (Exhibit D, Overview of Samsung’s FinFET Technology);

https://www.samsung.com/semiconductor/minisite/exynos/technology/finfet-

process/).

       38.   Plaintiff names these exemplary infringing instrumentalities to serve as

notice of Defendants’ infringing acts, but Plaintiff reserve the right to name

additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them in the definition of ’619 Accused Products.

       39.   As a specific, nonlimiting example, Defendants are liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of the Samsung Exynos 7420 Octa chip. The exact

structure of the Samsung Exynos 7420 Octa chip is not publicly available and

Plaintiff expressly reserves the right to amend or revise its pleadings based on

information revealed in the course of discovery. Samsung has described the structure

of the Exynos 7420 Octa chip in published materials, including but not limited to in

Kim et al., “Investigation of Fixed Oxide Charge and Fin Profile Effects on Bulk

FinFET Device Characteristics,” IEEE Electronic Device Letters, Vol. 34, Issue 12,

Dec. 2013. These publications describe the structure of the Samsung Exynos 7420

Octa chip. The Samsung Exynos 7420 Octa chip meets all limitations of claim 1 of the

’619 Patent, either literally or under the doctrine of equivalents, as described therein.

       40.   The Samsung Exynos 7420 Octa chip is a multiple-gate device structure

comprising a substrate and a semiconductor depletion material with a first




                                           11
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 12 of 45




predetermined height and width overlying a predetermined portion of the substrate

to form an active region:




      41.    The Samsung Exynos 7420 Octa chip further comprises an isolation

material formed on top of the substrate surrounding the active region so as to bury a

bottom portion of the active region therein, thereby exposing a top portion of the

active region:




                                         12
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 13 of 45




      42.    The Samsung Exynos 7420 Octa chip further comprises a gate dielectric

layer covering the exposed portion of the top and two sidewalls of the top portion of

the active region, and at least one gate electrode formed on top of the gate dielectric

layer and extending through two sidewalls thereof to reach the isolation material:




      43.    The Samsung Exynos 7420 Octa chip is a multi-gate device although

only one gate is shown by the publication. The source and drain regions of each gate

of the multi-gate Samsung Exynos 7420 Octa chip are separated by the gate electrode:




                                          13
         Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 14 of 45




        44.   The exposed top region of the active region has its top corners rounded:




                               Willful Infringement

        45.   Defendants have had actual knowledge of the ’619 Patent and their

infringement thereof at least as of receipt of Plaintiff’s notice letter dated April 9,

2020.



                                          14
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 15 of 45




      46.    Defendants have had actual notice of the ’619 Patent and their

infringement thereof at least as of service of Plaintiff’s Complaint.

      47.    Defendants have numerous lawyers and other active agents of

Defendants and of its owned and controlled subsidiaries who regularly review patents

and published patent applications relevant to technology in the fields of the patents-

in-suit, specifically including patents directed to semiconductor devices issued to

competitors such as Taiwan Semiconductor Manufacturing Company, Ltd., the

original assignee of the ’619 Patent.

      48.    Defendants themselves have been issued over 117,000 patents held in

the name of one of the Defendants or a related entity, many of which are patents

prosecuted in the USPTO in the same technology area as the ’619 Patent, giving

Defendants intimate knowledge of the art in fields relevant to this civil action. As a

non-limiting example, Samsung’s U.S. Application No. 11/622,103 cites the ’619

Patent and Samsung would have been aware of the ’619 Patent during the

prosecution of Samsung’s ’103 Application. The timing, circumstances and extent of

Defendants obtaining actual knowledge of the ’619 Patent prior to the commencement

of this lawsuit will be confirmed during discovery.

      49.    Defendants’ infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendants.

      50.    Notwithstanding this knowledge, Defendants have knowingly or with

reckless disregard infringed the ’619 Patent. Defendants continued to commit acts of

infringement despite being on notice of infringement and aware of an objectively high




                                          15
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 16 of 45




likelihood that their actions constitute infringement of Plaintiff’s valid patent rights,

either literally or equivalently.

      51.    Defendant is therefore liable for willful infringement and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

                Indirect, Induced, and Contributory Infringement

      52.    Defendants, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, have committed and continue to commit acts of indirect

infringement of at least one claim of the ’619 Patent, pursuant to 35 U.S.C. §§ 271(b)

and (c) by actively inducing or contributing to the acts of direct infringement

performed by others in the United States, the State of Texas, and the Western District

of Texas.

      53.    Defendants have induced and continue to induce through affirmative

acts each other, their distributors, manufacturers, testers, customers, and/or end

users, such as designers of Defendants’ chips and end users of Defendants’ chips to

directly infringe the ’619 Patent by making, using, selling, and/or importing the

Accused Products, with the specific intent to induce acts constituting infringement,

and knowing that the induced acts constitute patent infringement, either literally or

equivalently.

      54.    Defendants have knowingly contributed to direct infringement by their

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’619 Accused Products which are not suitable for substantial non-




                                           16
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 17 of 45




infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

      55.    The affirmative acts of inducement by Defendants include, but are not

limited to, any one or a combination of: (i) designing infringing chips for manufacture

according to specification; (ii) collaborating on and/or funding the development of the

infringing chips and/or technology; (iii) soliciting and sourcing the manufacture of

infringing chips; licensing and transferring technology and know-how to enable the

manufacture of infringing chips; (v) enabling and encouraging the use, sale, or

importation of infringing chips by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions, including on Defendants’ website,

https://www.samsung.com.

      56.    Defendants have contributed and continue to contribute to the direct

infringement of the ’619 Patent by each other, their customers, and other third

parties; and Defendants, their customers, and other third parties do directly infringe.

      57.    Defendants import, export, make or sell parts, components, or

intermediate products to customers and third parties that, once assembled, infringe

the ’619 Patent by the sale and/or use of the assembled processors and/or devices.

      58.    Defendants make, use, sell, and/or offer to sell infringing semiconductor

devices and/or processor chips, which are especially made to design and specification,

and are not staple products or commodities with substantial non-infringing use.




                                          17
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 18 of 45




      59.    Defendants    knew    that    the   induced   conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been and continue to be

committed with the specific intent to induce infringement, or deliberately avoiding

learning of the infringing circumstances at the time of committing these acts so as to

be willfully blind to the infringement that was induced.

      60.    As a result of Defendants’ infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

      61.    Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.

      62.    Plaintiff has been and continues to be irreparably harmed by

Defendants’ infringement of the ’619 Patent.

      63.    Therefore, Plaintiff is entitled to an injunction, actual and/or

compensatory damages, reasonable royalties, pre-judgment and post-judgment

interest, enhanced damages, and costs.

                             COUNT TWO
                  INFRINGEMENT OF U.S. PATENT 7,056,821

      64.    Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      65.    The ’821 Patent, entitled “METHOD FOR MANUFACTURING DUAL

DAMASCENE STRUCTURE WITH A TRENCH FORMED FIRST,” was filed on



                                           18
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 19 of 45




August 17, 2004 and duly and legally issued by the United States Patent and

Trademark Office on June 6, 2006.

      66.      The ’821 Patent claims patent-eligible subject matter and is valid and

enforceable.

                     Technical Description and Background

      67.      The ’821 Patent is directed to an integrated circuit having a dual

damascene structure. At the time of invention, the “dual damascene process is

currently developed for forming via plugs and metal interconnects at the same time.”

’821 Patent, 1:14-26. Conventional methods “is to form a trench following a via. This

method, however, conceals some problems… the metal layer [is] exposed to air before

the sacrificial layer is filled. Using copper as the metal layer dramatically affects the

quality of the devices, since copper is inclined to oxidize… Moreover, micro trenches

and fences issues commonly occur in the conventional process…that affect the

subsequent processes. For example, fences cause poor coverage capability of barrier

layers and electrochemical plating (ECP) deposition. Fences, for instance, further

result in unsteady electrical properties, as well as poor reliability of devices. In

addition, the dielectric layer is generally constituted by porous low-k materials,

through which residual NH-group components in the substrate readily pass to

neutralize with the photoresist layer, and consequently react to be photoresist scum.

Therefore the photoresist is not developed and patterned well, which also leads to a

decrease in the production yield.” ’821 Patent, 1:27-2:14.




                                           19
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 20 of 45




      68.    The ’821 Patent “provide[s] a method for manufacturing a dual

damascene structure with a trench formed first, in order to reduce Q-time when

copper is exposed to the air and also to simplify the process by omitting a post-baking

step following etching a via. [The] invention improve[s] the surface quality of the

photoresist layer for etching a via by planarizing the sacrificial layer. The

photolithography process thus has a wider control window. No photoresist scum issue

is caused by neutralization of the photoresist with NH— group components due to

the greater open area of the trench. The photoresist is therefore patterned and

transferred more clearly and more precisely. [The] invention [also] reduc[es] micro

trenches and fences by means of a sacrificial layer with substantially the same

etching rate selectivity as an inter-metal dielectric layer; both of which and the

photoresist are consequently easily stripped by a wet or dry cleaning process or by a

wet or dry etching process.” ’821 Patent, 2:18-58.

                                Direct Infringement

      69.    Defendants, individually and collectively as a common business

enterprise and without authorization or license from Plaintiff, have been and are

directly infringing the ’821 Patent, either literally or equivalently, as infringement is

defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), designing, manufacturing, importing, distributing, selling, and offering for

sale chips, processors, and other electronic devices and products that are made by a

method that infringe one or more claims of the ’821 Patent. Defendants further

provide services that practice methods that infringe one or more claims of the ’821




                                           20
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 21 of 45




Patent. Defendants are thus liable for direct infringement pursuant to 35 U.S.C. §

271.

       70.   Exemplary infringing products include but are not limited to Samsung

processors and chips made by or incorporating Samsung’s bulk FinFET technologies,

such as its 14nm, 11nm, 10nm, 8nm, 7nm, and 5nm bulk FinFET technologies,

including but not limited to the 14LPU, 11LPP, 10LPE, 10LPP, 10LPU, SLPP, and

7LPP nodes and similar Samsung products employing the ’821 Patent. Exemplary

infringing products also include but are not limited to processors and chips

incorporating the FinFET technology, including but not limited to the Samsung

Exynos 5 Octa processor, Samsung Exynos 5430 processor, Samsung Exynos 7 Octa

processor, Samsung Exynos 7270 processor, Samsung Exynos 7420 Octa chip,

Samsung Exynos 7872 processor, Samsung Exynos 7 Dual processor, Samsung

Exynos 8 Octa processor, Samsung Exynos 8890 processor, Samsung Exynos 8 Octa

processor, Samsung Exynos 7 Series processor, Samsung Exynos 9610 processor,

Samsung Exynos 9 Series processor, Samsung Exynos 8895 processor, Samsung

Exynos 9810 processor, Samsung Exynos 9825 processor, and similar Samsung chips

processors, products, and devices made using the FinFET process and technology

and/or employing the ’821 Patent. Exemplary infringing products also include but are

not limited to Samsung DRAMs made by the 1y nm and 1z nm processes, including

but not limited to the Samsung DDR4 DRAM, DDR5 DRAM, LPDDR4X SDRAM,

GDDR6 DRAM, LPDDR5 DRAM, HBM2E DRAM, and similar Samsung products

employing the ’821 Patent. Exemplary infringing products also include but are not




                                        21
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 22 of 45




limited to all consumer products and electronic devices that incorporate the

infringing Samsung processors, chips, and memories, including but not limited to

smartphones such as the Galaxy A7, Galaxy Tab S2, Galaxy S6, Galaxy S6 Edge,

Galaxy S6 Active, Galaxy S6 Edge+, Galaxy J5 Prime, Galaxy S8, Galaxy S8 Active,

Galaxy S8+, Galaxy S9, Galaxy S9+, Galaxy Note 5, Galaxy Note 8, and Galaxy Note

9, computers such as the Samsung Chromebook 2, Chromebook Plus V2, Chromebook

Plus V2, Chromebook 4, Chromebook 4+, Galaxy Tab S7, Notebook 7, Notebook 9,

Galaxy Tab S6, Galaxy Book Flex, Galaxy Book Ion, and Galaxy Book S, tablets such

as the Galaxy Tab Active2, Galaxy Tab S2, and Galaxy Tab A 10.1, smartwatches

such as the Gear Sport, Gear S3 frontier, and Gear S3 classic, automotive products

such as the Exynos Auto for vehicles, all foundry products employing the ’821 Patent

manufactured by Samsung for third parties, and similar Samsung products

employing the ’821 Patent. (Exhibit D, Overview of Samsung’s FinFET Technology);

https://www.samsung.com/semiconductor/minisite/exynos/technology/finfet-

process/).

       71.   Plaintiff names these exemplary infringing instrumentalities to serve as

notice of Defendants’ infringing acts, but Plaintiff reserve the right to name

additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them in the definition of ’821 Accused Products.

       72.   As a specific, nonlimiting example, Defendants are liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of the Samsung Exynos 7420 Octa chip. The exact




                                         22
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 23 of 45




structure and method of manufacture of the Samsung Exynos 7420 Octa chip is not

publicly available and Plaintiff expressly reserves the right to amend or revise its

pleadings based on information revealed in the course of discovery. Samsung has

described the structure and method of manufacture of the Exynos 7420 Octa chip in

Lee at al., “Robust Porous SiOCH (k-2.5) for 28nm and Beyond Technology Node,”

2011 IEEE International Interconnect Technology Conference, and U.S. Patent

8,709,942, “Methods for Fabricating Semiconductor Devices.” These publications

describe a method that is used to manufacture the Samsung Exynos 7420 Octa chip.

The Samsung Exynos 7420 Octa chip is made by a method that meets all limitations

of claim 1 of the ’821 Patent, either literally or under the doctrine of equivalents, as

described therein.

      73.    The Samsung Exynos 7420 Octa chip is a manufactured dual damascene

structure with a trench formed first, made by providing a substrate having a plurality

of semiconductor devices and forming a first metal layer on the substrate:




                                          23
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 24 of 45




      74.     The Samsung Exynos 7420 Octa chip is made by forming a first etching

stop layer on the first metal layer and forming a dielectric layer on the first etching

stop layer:




      75.     The Samsung Exynos 7420 Octa chip is made by forming a second

etching stop layer on the dielectric layer and forming a first patterned photoresist

layer on the second etching stop layer:




                                          24
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 25 of 45




      76.    The Samsung Exynos 7420 Octa chip is made by forming a second

etching layer on the dielectric layer and forming a first patterned photoresist layer

on the second etching stop layer:




      77.    The Samsung Exynos 7420 Octa chip is made by forming a trench by

etching through the second etching stop layer and stopping in the dielectric layer at

a predetermined depth:




      78.    The Samsung Exynos 7420 Octa chip is made by filling with a

sacrificial layer into the trench, planarizing the sacrificial layer, and forming a




                                           25
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 26 of 45




second patterned photoresist layer on the sacrificial layer:




      79.    The Samsung Exynos 7420 Octa chip is made by forming a via by

etching the sacrificial layer and the dielectric layer and removing the sacrificial

layer and the second patterned photoresist layer:




                                          26
         Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 27 of 45




        80.   The Samsung Exynos 7420 Octa chip is made by etching the first

etching stop layer to expose the first metal layer:




        81.   The Samsung Exynos 7420 Octa chip is made by filling with a second

metal layer and planarizing the second metal layer:




                               Willful Infringement

        82.   Defendants have had actual knowledge of the ’821 Patent and their

infringement thereof at least as of receipt of Plaintiff’s notice letter dated April 9,

2020.

        83.   Defendants have had actual notice of the ’821 Patent and their

infringement thereof at least as of service of Plaintiff’s Complaint.



                                          27
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 28 of 45




      84.    Defendants have numerous lawyers and other active agents of

Defendants and of its owned and controlled subsidiaries who regularly review patents

and published patent applications relevant to technology in the fields of the patents-

in-suit, specifically including patents directed to semiconductor devices issued to

competitors such as Taiwan Semiconductor Manufacturing Company, Ltd., the

original assignee of the ’821 Patent.

      85.    Defendants themselves have been issued over 117,000 patents held in

the name of one of the Defendants or a related entity, many of which are patents

prosecuted in the USPTO in the same technology area as the ’821 Patent, giving

Defendants intimate knowledge of the art in fields relevant to this civil action. The

timing, circumstances and extent of Defendants obtaining actual knowledge of the

’821 Patent prior to the commencement of this lawsuit will be confirmed during

discovery.

      86.    Defendants’ infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendants.

      87.    Notwithstanding this knowledge, Defendants have knowingly or with

reckless disregard infringed the ’821 Patent. Defendants continued to commit acts of

infringement despite being on notice of an objectively high likelihood that their

actions constitute infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

      88.    Defendant is therefore liable for willful infringement and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.




                                          28
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 29 of 45




                Indirect, Induced, and Contributory Infringement

      89.    Defendants, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, have committed and continue to commit acts of indirect

infringement of at least one claim of the ’821 Patent, pursuant to 35 U.S.C. §§ 271(b)

and (c) by actively inducing or contributing to the acts of direct infringement

performed by others in the United States, the State of Texas, and the Western District

of Texas.

      90.    Defendants have induced and continue to induce through affirmative

acts each other, their distributors, manufacturers, testers, customers, and/or end

users, such as designers of Defendants’ chips and end users of Defendants’ chips to

directly infringe the ’821 Patent by making, using, selling, and/or importing the

Accused Products, with the specific intent to induce acts constituting infringement,

and knowing that the induced acts constitute patent infringement, either literally or

equivalently.

      91.    Defendants have knowingly contributed to direct infringement by their

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’821 Accused Products which are not suitable for substantial non-

infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

      92.    The affirmative acts of inducement by Defendants include, but are not

limited to, any one or a combination of: (i) designing infringing chips for manufacture




                                          29
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 30 of 45




according to specification; (ii) collaborating on and/or funding the development of the

infringing chips and/or technology; (iii) soliciting and sourcing the manufacture of

infringing chips; licensing and transferring technology and know-how to enable the

manufacture of infringing chips; (v) enabling and encouraging the use, sale, or

importation of infringing chips by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions, including on Defendants’ website,

https://www.samsung.com.

      93.    Defendants have contributed and continue to contribute to the direct

infringement of the ’821 Patent by each other, their customers, and other third

parties; and Defendants, their customers, and other third parties do directly infringe.

      94.    Defendants import, export, make or sell parts, components, or

intermediate products to customers and third parties that, once assembled, infringe

upon the ’821 Patent by the sale and/or use of the assembled processors and/or

devices.

      95.    Defendants make, use, sell, and/or offer to sell infringing semiconductor

devices and/or processor chips, which are especially made to design and specification,

and are not staple products or commodities with substantial non-infringing use.

      96.    Defendants    knew    that   the   induced   conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been and continue to be




                                          30
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 31 of 45




committed with the specific intent to induce infringement, or deliberately avoiding

learning of the infringing circumstances at the time of committing these acts so as to

be willfully blind to the infringement that was induced.

      97.      As a result of Defendants’ infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

      98.      Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.

      99.      Plaintiff has been and continues to be irreparably harmed by

Defendants’ infringement of the ’821 Patent.

      100.     Therefore, Plaintiff is entitled to an injunction, actual and/or

compensatory damages, reasonable royalties, pre-judgment and post-judgment

interest, enhanced damages, and costs.

                             COUNT THREE
                   INFRINGEMENT OF U.S. PATENT 7,494,846

      101.     Plaintiff incorporates by reference the allegations in all preceding

paragraphs as if fully set forth herein.

      102.     The ’846 Patent, entitled “DESIGN TECHNIQUES FOR STACKING

IDENTICAL MEMORY DIES,” was filed on March 9, 2007 and duly and legally

issued by the United States Patent and Trademark Office on February 24, 2009.

      103.     The ’846 Patent claims patent-eligible subject matter and is valid and

enforceable.



                                           31
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 32 of 45




                    Technical Description and Background

      104.   The ’846 Patent is directed to a memory having two stacked, identical

semiconductor dies. According to the ’846 Patent, “there are physical limitations to

the density that can be achieved in two dimensions. One of these limitations is the

minimum size needed to make these components. Also, when more devices are put

into one chip, more complex designs are required. An additional limitation comes

from the significant increase in the number and length of interconnections between

devices as the number of devices increases. When the number and length of

interconnections increase, both circuit RC delay and power consumption increase.”

’846 Patent, 1:20-34.

      105.   A solution to the two-dimensional density issue is the use of three-

dimensional integrated circuits with stacked dies. The ’846 Patent notes “[t]hrough-

silicon vias (TSV) are often used in 3DIC and stacked dies,” but “when used for

stacking memory dies, TSVs suffer shortcomings. Typically, in the process for forming

memory dies, it is preferred to have low inventory, short cycle time, low fabrication

cost (which means only one mask set is preferred), and full sharing of input/output

(I/O) pads. Therefore, it is preferred that [stacked] memory dies have exactly the same

design, and can be fabricated using a same set of masks. Since memory dies need to

have unique addresses in order to distinguish from each other, the identical memory

dies cannot be simply stacked one on top of the other.” ’846 Patent, 1:48-66.

      106.   The ’846 Patent addresses the problems identified in existing stacked

dies by, among other steps, “programming the identification circuit of the second




                                          32
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 33 of 45




semiconductor die to a different state from the identification circuit of the first

semiconductor die and bonding the second semiconductor die onto the first

semiconductor die.” ’846 Patent, 3:1-10. The inventive process “provides ability for

stacking identical dies without the need of redistribution lines and/or interposers.

This significantly reduces the design and manufacturing cost, the inventory and cycle

time.” ’846 Patent, 3:29-32.

                                Direct Infringement

       107.   Defendants, individually and collectively as a common business

enterprise and without authorization or license from Plaintiff, have been and are

directly infringing the ’846 Patent, either literally or equivalently, as infringement is

defined by 35 U.S.C. § 271, including through making, using (including for testing

purposes), designing, manufacturing, importing, distributing, selling, and offering for

sale memories and other electronic hardware, devices, and products that are made by

a method that infringe one or more claims of the ’846 Patent. Defendants further

provide services that practice methods that infringe one or more claims of the ’846

Patent. Defendants are thus liable for direct infringement pursuant to 35 U.S.C. §

271.

       108.   Exemplary infringing products include but are not limited to the

Samsung       K4A8G045WB1,       K4A8G085WB,        K4A8G165WB,        K4A8G045WC1,

K4A8G085WC, K4A8G165WC, K4A8G045WD1, K4A8G085WD, K4AAG085WA,

K4AAG165WA, K4AAG085WA, K4AAG165WA, K4A4G085WD, K4A4G165WD,

K4A4G085WE, K4A4G165WE, K4A4G085WF, K4A4G165WF, K4A8G085WB,




                                           33
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 34 of 45




K4A8G165WB, K4A8G085WC, K4A8G165WC, K4AAG085WB, K4AAG165WB,

K4AAG085WA, K4AAG165WA, and K4AAGO45WD-CRB DDR4 SDRAM and similar

Samsung products employing the ’846 Patent, as well as consumer products that

incorporate the infringing Samsung memories, including but not limited to

smartphones, computers, laptops, and other electronic devices including but not

limited to the Galaxy A7, Galaxy Tab S2, Galaxy S6, Galaxy S6 Edge, Galaxy S6

Active, Galaxy S6 Edge+, Galaxy J5 Prime, Galaxy S8, Galaxy S8 Active, Galaxy S8+,

Galaxy S9, Galaxy S9+, Galaxy Note 5, Galaxy Note 8, Galaxy Note 9, Samsung

Chromebook 2, Chromebook Plus V2, Chromebook Plus V2, Chromebook 4,

Chromebook 4+, Galaxy Tab S7, Notebook 7, Notebook 9, Galaxy Tab S6, Galaxy Book

Flex, Galaxy Book Ion, and Galaxy Book S, tablets such as the Galaxy Tab Active2,

Galaxy Tab S2, and Galaxy Tab A 10.1, all foundry products employing the ’846

Patent manufactured by Samsung for third parties, and similar Samsung products

employing the ’846 Patent.

      109.   Plaintiff names these exemplary infringing instrumentalities to serve as

notice of Defendants’ infringing acts, but Plaintiff reserve the right to name

additional infringing products, known to or learned by Plaintiff or revealed during

discovery, and include them in the definition of ’846 Accused Products.

      110.   As a specific, nonlimiting example, Defendants are liable for direct

infringement pursuant to 35 U.S.C. § 271 for the manufacture, sale, offer for sale,

importation, or distribution of the Samsung K4AAGO45WD-CRB DDR4 SDRAM.

The exact structure and method of manufacture of the Samsung K4AAGO45WD-CRB




                                         34
         Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 35 of 45




DDR4 SDRAM is not publicly available and Plaintiff expressly reserves the right to

amend or revise its pleadings based on information revealed in the course of

discovery. Samsung has described the structure and method of manufacture of the

Samsung K4AAGO45WD-CRB DDR4 SDRAM in published materials, including but

not   limited     to     Samsung    DDR4        SDRAM     datasheet      (available     at

https://www.samsung.com/semiconductor/global.semi/file/resource/2018/05/2017073

1_TSV_DDR4_8Gb_B_die_Registered_DI_MM_Rev1.43_May.17.pdf)                   and       U.S.

Patent     7,916,511,    “Semiconductor   Memory    Device   Including     Plurality    of

Semiconductor Memory Chips.” Additional information regarding the structure and

method of manufacture of the Samsung K4AAGO45WD-CRB DDR4 SDRAM is

publicly     available    at   https://www.techinsights.com/blog/samsungs-anti-fuse-

technology-found-18-nm-dram. These publications describe a method that is used to

manufacture the Samsung K4AAGO45WD-CRB DDR4 SDRAM. The Samsung

K4AAGO45WD-CRB DDR4 SDRAM is made by a method that meets all limitations

of claim 1 of the ’846 Patent, either literally or under the doctrine of equivalents, as

described therein.

      111.    The Samsung K4AAGO45WD-CRB DDR4 SDRAM is a semiconductor

structure made by a method comprising forming a first semiconductor die and a

second semiconductor die identical to the first semiconductor die:




                                           35
           Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 36 of 45




       112.    The first and second semiconductor dies comprise an identification

circuit:




       113.    The first and second semiconductor dies comprise a plurality of

input/output (I/O) conductive paths connected to memory circuit in the respective

first and second semiconductor dies, wherein the plurality of I/O conductive paths

comprises through-silicon vias:




                                         36
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 37 of 45




      114.   The identification circuit of the second semiconductor die is programmed

to a different state from the identification circuit of the first semiconductor die:




                                           37
         Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 38 of 45




        115.   The second semiconductor die is bonded onto the first semiconductor die,

wherein the first and the second semiconductor dies are vertically aligned, and

wherein each of the plurality of I/O conductive paths in the first semiconductor die is

connected to a respective I/O conductive path in the second semiconductor die:




                                Willful Infringement

        116.   Defendants have had actual knowledge of the ’846 Patent and their

infringement thereof at least as of receipt of Plaintiff’s notice letter dated April 9,

2020.

        117.   Defendants have had actual notice of the ’846 Patent and their

infringement thereof at least as of service of Plaintiff’s Complaint.

        118.   Defendants have numerous lawyers and other active agents of

Defendants and of its owned and controlled subsidiaries who regularly review patents

and published patent applications relevant to technology in the fields of the patents-

in-suit, specifically including patents directed to semiconductor devices issued to

competitors such as Taiwan Semiconductor Manufacturing Company, Ltd., the

original assignee of the ’846 Patent.

        119.   Defendants themselves have been issued over 117,000 patents held in

the name of one of the Defendants or a related entity, many of which are patents


                                           38
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 39 of 45




prosecuted in the USPTO in the same technology area as the ’846 Patent, giving

Defendants intimate knowledge of the art in fields relevant to this civil action. As a

non-limiting example, Samsung’s U.S. Application No. 12/606,799 cites the ’846

Patent and Samsung would have been aware of the ’846 Patent during the

prosecution of Samsung’s ’799 Application. The timing, circumstances and extent of

Defendants obtaining actual knowledge of the ’846 Patent prior to the commencement

of this lawsuit will be confirmed during discovery.

      120.   Defendants’ infringement of the Asserted Patents was either known or

was so obvious that it should have been known to Defendants.

      121.   Notwithstanding this knowledge, Defendants have knowingly or with

reckless disregard infringed the ’846 Patent. Defendants continued to commit acts of

infringement despite being on notice of an objectively high likelihood that their

actions constitute infringement of Plaintiff’s valid patent rights, either literally or

equivalently.

      122.   Defendant is therefore liable for willful infringement and Plaintiff

accordingly seeks enhanced damages pursuant to 35 U.S.C. §§ 284 and 285.

                Indirect, Induced, and Contributory Infringement

      123.   Defendants, directly and/or through its subsidiaries, affiliates, agents,

and/or business partners, have committed and continue to commit acts of indirect

infringement of at least one claim of the ’846 Patent, pursuant to 35 U.S.C. §§ 271(b)

and (c) by actively inducing or contributing to the acts of direct infringement




                                          39
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 40 of 45




performed by others in the United States, the State of Texas, and the Western District

of Texas.

      124.   Defendants have induced and continue to induce through affirmative

acts each other, their distributors, manufacturers, testers, customers, and/or end

users, such as designers of Defendants’ chips and end users of Defendants’ chips to

directly infringe the ’846 Patent by making, using, selling, and/or importing the

Accused Products, with the specific intent to induce acts constituting infringement,

and knowing that the induced acts constitute patent infringement, either literally or

equivalently.

      125.   Defendants have knowingly contributed to direct infringement by their

customers through affirmative acts and by having imported, sold, and/or offered for

sale, and knowingly importing, selling, and/or offering to sell within the United

States the ’846 Accused Products which are not suitable for substantial non-

infringing use and which are especially made or especially adapted for use by its

customers in an infringement of the asserted patent.

      126.   The affirmative acts of inducement by Defendants include, but are not

limited to, any one or a combination of: (i) designing infringing chips for manufacture

according to specification; (ii) collaborating on and/or funding the development of the

infringing chips and/or technology; (iii) soliciting and sourcing the manufacture of

infringing chips; licensing and transferring technology and know-how to enable the

manufacture of infringing chips; (v) enabling and encouraging the use, sale, or

importation of infringing chips; enabling and encouraging the use, sale, or




                                          40
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 41 of 45




importation of infringing chip by its customers; (vi) advertising the infringing chips

and/or technology; and (vii) providing data sheets, technical guides, demonstrations,

software and hardware specifications, installation guides, product specifications, user

manuals, marketing materials, and instructions, including on Defendants’ website,

https://www.samsung.com.

      127.   Defendants have contributed and continue to contribute to the direct

infringement of the ’846 Patent by each other, their customers, and other third

parties, and Defendants, their customers, and other third parties do directly infringe.

      128.   Defendants import, export, make or sell parts, components, or

intermediate products to customers and third parties that, once assembled, infringe

upon the ’846 Patent by the sale and/or use of the assembled processors and/or

devices.

      129.   Defendants make, use, sell, and/or offer to sell infringing semiconductor

devices and/or processor chips, which are especially made to design and specification,

and are not staple products or commodities with substantial non-infringing use.

      130.   Defendants    knew    that   the   induced    conduct   would   constitute

infringement and intended that infringement at the time of committing the

aforementioned acts, such that the acts and conduct have been and continue to be

committed with the specific intent to induce infringement, or deliberately avoiding

learning of the infringing circumstances at the time of committing these acts so as to

be willfully blind to the infringement that was induced.




                                          41
        Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 42 of 45




      131.   As a result of Defendants’ infringement, Plaintiff has suffered monetary

damages, and is entitled to an award of damages adequate to compensate it for such

infringement which, by law, can be no less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 US.C. § 284.

      132.   Plaintiff has incurred and will continue to incur substantial damages,

including monetary damages.

      133.   Plaintiff has been and continues to be irreparably harmed by

Defendants’ infringement of the ’846 Patent.

      134.   Therefore, Plaintiff is entitled to an injunction, actual and/or

compensatory damages, reasonable royalties, pre-judgment and post-judgment

interest, enhanced damages, and costs.

                                       V.   NOTICE

      135.   Trenchant has complied with the notice requirement of 35 U.S.C. § 287

and does not currently distribute, sell, offer for sale, or make products embodying the

Asserted Patents. This notice requirement has been complied with by all relevant

persons at all relevant times.

      136.   Defendants have had actual knowledge of the Asserted Patents and

their infringement thereof at least as of receipt of Plaintiff’s notice letter dated April

9, 2020.

                                 VI.    JURY DEMAND

      137.   Plaintiff Trenchant demands a trial by jury of all matters to which it is

entitled to trial by jury, pursuant to FED. R. CIV. P. 38.




                                            42
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 43 of 45




                          VII.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Trenchant prays for judgment and seeks relief

against Defendants as follows:

      A.    A declaration that the ’619 Patent is valid and enforceable;

      B.    A declaration that the ’821 Patent is valid and enforceable;

      C.    A declaration that the ’846 Patent is valid and enforceable;

      D.    A declaration that one or more claims of the ’619 Patent is infringed by

      each of the Defendants, literally and/or under the doctrine of equivalents;

      E.    A declaration that one or more claims of the ’821 Patent is infringed by

      each of the Defendants, literally and/or under the doctrine of equivalents;

      F.    A declaration that one or more claims of the ’846 Patent is infringed by

      each of the Defendants, literally and/or under the doctrine of equivalents;

      G.    A declaration that one or more claims of the ’619 Patent is indirectly

      infringed by each of the Defendants;

      H.    A declaration that one or more claims of the ’821 Patent is indirectly

      infringed by each of the Defendants;

      I.    A declaration that one or more claims of the ’846 Patent is indirectly

      infringed by each of the Defendants;

      J.    That the Court award damages adequate to compensate Plaintiff for the

      patent infringement that has occurred, together with prejudgment and post-

      judgment interest and costs, and an ongoing royalty for continued

      infringement;




                                         43
       Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 44 of 45




      K.     That the Court permanently enjoin each Defendant, its officers,

      subsidiaries, agents, servants, and employees, and all persons in active concert

      with any of the foregoing from further infringement of the ’619, ’821, and ’846

      Patents pursuant to 35 U.S.C. § 283;

      L.     That the Court find this case to be exceptional pursuant to 35 U.S.C. §

      285;

      M.     That the Court determined that Defendants’ infringements were willful;

      N.     That the Court award enhanced damages against Defendants pursuant

      to 35 U.S.C. § 284;

      O.     That the Court award reasonable attorneys’ fees; and

      P.     That the Court award such other relief to Plaintiff as the Court deems

      just and proper.

                         VIII. RESERVATION OF RIGHTS

      Plaintiff’s investigation is ongoing, and certain material information remains

in the sole possession of Defendants or third parties, which will be obtained via

discovery herein. Plaintiff expressly reserves the right to amend or supplement the

causes of action set forth herein in accordance with FED. R. CIV. P. 15.



Dated: January 22, 2021                        Respectfully Submitted,
                                               /s/ Scott Breedlove
                                               E. Leon Carter
                                               lcarter@carterarnett.com
                                               Texas Bar No. 03914300
                                               Scott W. Breedlove
                                               sbreedlove@carterarnett.com
                                               State Bar No. 00790361
                                               Bradley D. Liddle


                                          44
Case 6:21-cv-00067-ADA Document 1 Filed 01/22/21 Page 45 of 45



                                   bliddle@carterarnett.com
                                   Texas Bar No. 24074599
                                   Seth A. Lindner
                                   slinder@carterarnett.com
                                   State Bar No. 24078862
                                   Minghui Yang
                                   myang@carterarnett.com
                                   Texas Bar No. 24091486
                                   Nathan Cox
                                   ncox@carterarnett.com
                                   State Bar No. 24105751
                                   CARTER ARNETT PLLC
                                   8150 N. Central Expy, 5th Floor
                                   Dallas, Texas 75206
                                   Telephone No. (214) 550-8188
                                   Facsimile No. (214) 550-8185
                                   ATTORNEYS FOR PLAINTIFF




                              45
